Vories, Judge,
delivered the opinion of the court on the motion for a re-hearing:
The counsel for the defendants in error has filed his petition for a re-hearing of the cause, and seems to think, that in the opinion of the court it is held, that a person may hold *334himself out to the world as a partner in a partnership firm, and still not be liable to third persons for debts contracted in the business of the firm, unless he is actually .a partner. By a careful examination of the opinion of the court, it is thought the learned counsel for the defendants in error will see that uo such doctrine is held by the court. What is held by the court is, that the mere reception of a portion of the profits does not necessarily make one, who receives it, a partner in the business, and that the evidence in the cause did not show, that the defendant had ever held himself out as a partner of Barrow, or authorized Barrow to do so, so as to bind him by the acts and statements of Barrow, and that, therefore, the acts and statements of Barrow were improperly admitted in evidence against the defendant, and that without such statements there was no evidence to charge the defendant, or authorize a verdict against him. For that reason the instruction, asked for by the defendant at the close of the plaintiffs’ evidence, ought to have been given.
We see uo reason to change this view of the case. The petition for a re-hearing is therefore overruled.
Judge Napton did not sit; the other judges concur.